J-S32015-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    STEVEN E. SIMMINGER                        :
                                               :
                       Appellant               :   No. 1688 EDA 2018

        Appeal from the Judgment of Sentence Entered January 22, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0003208-2016


BEFORE: SHOGAN, J., NICHOLS, J., and MURRAY, J.

MEMORANDUM BY SHOGAN, J.:                              FILED AUGUST 21, 2019

       Appellant, Steven E. Simminger, appeals from the January 22, 2018

judgment of sentence following his conviction by a jury of first-degree murder

and possessing an instrument of crime (“PIC”).1 We affirm.

       The trial court summarized the facts of the case as follows:

             In the early morning hours of March 13, 2016, Sean Boyd,
       Colin McGovern, Casey Walsh and Gabby DiFrancesco were
       walking around Rittenhouse Square in center city Philadelphia,
       looking for a place to crash for the night. (N.T. 11-14-2017, pp.
       75-77). [Appellant] was roaming the same streets. When
       [Appellant] and the four’s paths crossed, Boyd made a snide
       remark about the Jersey Devils’ hat [Appellant] was wearing.
       (N.T. 11-14-2017, pp. 77-79; 11-16-2017, pp. 5-8).              An
       argument ensued. An unarmed Boyd and McGovern approached
       [Appellant]. [Appellant] took a knife out of his right coat pocket.
       As McGovern got closer, [Appellant] lunged, stabbing McGovern
       in the stomach. [Appellant] then lunged and slashed at Boyd but
       missed. McGovern then grabbed [Appellant] and both landed on
____________________________________________


1   18 Pa.C.S. §§ 2502 and 907, respectively
J-S32015-19


       the ground, wrestling, with McGovern ending up on top. Again,
       [Appellant] stabbed the unarmed McGovern, this time in the
       heart. Boyd pulled McGovern away and the two got several steps
       away before McGovern collapsed from his wounds and soon died.
       [Appellant] fled, returning to get his hat and another object before
       again fleeing. (N.T. 11-14-2017, pp. 80-85; 11-15-2017, pp. 26-
       32; 11-16-2017, pp. 9-10). [Appellant] went home to New
       Jersey, returning to Philadelphia the next morning to the Veteran’s
       Administration Hospital for treatment of a cut to his hand. (N.T.
       11-14-2017, pp. 144-148). The police were eventually called,
       [Appellant] arrested, and found among his possessions were two
       knives. His clothes were soaked with Colin McGovern’s blood, as
       was one of the two knives. (N.T. 11-14-2017, pp. 139-142).
       l[Appellant’s] cell phone displayed texts in which [Appellant]
       revealed that “he likes stabbing,” stating that stabbing “Is a rush,”
       “Is satisfying” and “Is what mother-fuckers deserve when they
       bother me.” (N.T. 11-15-2017, pp. 44-47).

Trial Court Opinion, 8/8/18, at 3–4.

       The trial court summarized the procedural history as follows:

              On March 13, 2016, [Appellant] was arrested and charged
       with murder and possessing an instrument of crime. [Appellant]
       was bound over for trial on all charges following a March 30, 2016
       preliminary hearing. A motion to quash was heard and denied on
       June 2, 2016. A Suppression Hearing was held and denied on
       August 31, 2017, with trial commencing November 22, 2017. A
       jury convicted [Appellant] of first degree murder and possessing
       the instrument of a crime[.] . . . [Appellant] was subsequently
       sentenced to life without the possibility of parole plus two and a
       half to five years’ incarceration.[2] [Appellant] timely filed a notice
       of appeal.

Trial Court Opinion, 8/8/18, at 1–2.             Both Appellant and the trial court

complied with Pa.R.A.P. 1925.

       Appellant raises the following issues on appeal:


____________________________________________


2 Appellant filed a post-sentence motion on January 26, 2018, which was
denied by operation of law on May 29, 2018.

                                           -2-
J-S32015-19


        I.    Did the trial court incorrectly conclude that the fact-finder’s
              determination that Appellant had the specific intent to
              commit the crime of first-degree murder was not against the
              clear weight of the evidence?

       II.    Was the evidence presented at trial sufficient to support
              Appellant’s convictions for first-degree murder and
              possessing an instrument of crime where the evidence
              established that appellant lacked the requisite specific intent
              to kill necessary to sustain his convictions?

      III.    Did the trial court err in denying Appel[l]ant’s motion to
              suppress all evidence recovered from his cell phone where
              the search warrant for the phone failed to describe with
              particularity the items to be seized and therefore was
              unconstitutionally overbroad?

       IV.    Did the trial court abuse its discretion in admitting evidence
              of Appellant’s prior arrest for an unrelated shooting where
              the probative value of the evidence was outweighed by the
              potential for unfair prejudice?

Appellant’s Brief at 5 (unnecessary capitalization omitted).

       We first address Appellant’s second issue because a successful

sufficiency-of-the-evidence claim requires discharge.3       Commonwealth v.

Mikitiuk, ___ A.3d ___, ___, 2019 Pa. Super. 195, *7 (Pa. Super. filed June

20, 2019). In reviewing the sufficiency of the evidence, we must determine

whether the evidence admitted at trial and all reasonable inferences drawn

therefrom, viewed in the light most favorable to the Commonwealth as verdict


____________________________________________


3   In setting forth this allegation in his post-sentence motion, Appellant
erroneously sought “a new trial based on” the sufficiency of the evidence.
Rather, as noted above, a successful sufficiency-of-the-evidence claim
requires discharge. Commonwealth v. Toritto, 67 A.3d 29, 33 (Pa. Super.
2013) (“Because a successful sufficiency of the evidence claim warrants
discharge on the pertinent crime, we must address this issue first.”).

                                           -3-
J-S32015-19


winner, were sufficient to prove every element of the offense beyond a

reasonable doubt. Commonwealth v. Diamond, 83 A.3d 119 (Pa. 2013).

“[T]he facts and circumstances established by the Commonwealth need not

preclude every possibility of innocence.” Commonwealth v. Colon-Plaza,

136 A.3d 521, 525–526 (Pa. Super. 2016) (quoting Commonwealth v.

Robertson-Dewar, 829 A.2d 1207, 1211 (Pa. Super. 2003)). It is within the

province of the fact-finder to determine the weight to be accorded to each

witness’s testimony and to believe all, part, or none of the evidence.

Commonwealth v. Tejada, 107 A.3d 788, 792–793 (Pa. Super. 2015). The

Commonwealth may sustain its burden of proving every element of the crime

by means of wholly circumstantial evidence. Commonwealth v. Mucci, 143
A.3d 399, 409 (Pa. Super. 2016). Moreover, as an appellate court, we may

not re-weigh the evidence and substitute our judgment for that of the fact-

finder. Commonwealth v. Rogal, 120 A.3d 994 (Pa. Super. 2015).

        As a preliminary matter, we must consider whether Appellant has

preserved this issue for appellate review.      In his post-sentence motion,

Appellant generically alleged, “The evidence presented at trial was insufficient

to sustain a conviction on all counts.” Post-Sentence Motion, 1/26/18, at ¶

3(a).    Under Pennsylvania Rule of Criminal Procedure 720, Appellant was

required to set forth any claims he sought to raise with “specificity and

particularity.” Pa.R.Crim.P. 720(B)(1)(a).




                                     -4-
J-S32015-19


      In his Statement of Matters Complained of on Appeal pursuant to

Pennsylvania Rule of Appellate Procedure 1925(b), Appellant stated, “Was the

evidence presented at trial insufficient to sustain a conviction on all

counts . . . ?” Statement of Matters Complained of on Appeal, 6/23/18, at ¶2.

An appellant’s Pa.R.A.P. 1925(b) statement must state with specificity the

element or elements upon which he alleges that the evidence was insufficient.

Commonwealth v. Stiles, 143 A.3d 968, 982 (Pa. Super. 2016); see also

Pa.R.A.P. 1925(b)(4)(ii) (“[T]he Statement shall concisely identify each ruling

or error that the appellant intends to challenge with sufficient detail to identify

all pertinent issues for the judge.”).       The failure to identify the specific

elements the Commonwealth did not prove at trial in a Rule 1925(b)

statement renders an appellant’s sufficiency-of-the-evidence claim waived for

appellate review. See Commonwealth v. Tyack, 128 A.3d 254, 261 (Pa.

Super. 2015) (finding the appellant’s issues waived where “1925(b) statement

simply declared, in boilerplate fashion, that the evidence was insufficient to

support his conviction”).

      Appellant’s nonspecific claim challenging the sufficiency of the evidence,

which fails to state any elements of any crimes allegedly not proven by the

Commonwealth, is waived. Tyack, 128 A.3d at 261. We note that in his

“Statement of the Questions Involved,” Appellant, for the first time, contends

that the evidence at trial was insufficient to support his convictions for first-

degree murder and PIC where the evidence established that appellant lacked


                                       -5-
J-S32015-19


the requisite specific intent to kill. Appellant’s Brief at 5. Appellant asserts

that the evidence, at most, established that he committed manslaughter

pursuant to 18 Pa.C.S. § 2503 because he “believed he was justified in

defending himself against what he perceived as an imminent violent attack.”

Appellant’s   Brief   at 18.    Such a    contention,   as   described by      the

Commonwealth, “is a non-sequitur,” as Section 2503(b) applies to certain

killings because they were committed without malice, not because “the

perpetrator lacked the specific intent to kill.” Commonwealth’s Brief at 9.

      An individual commits first-degree murder when he intentionally kills

another human being; an intentional killing is defined as a “willful, deliberate

and premeditated killing.” 18 Pa.C.S. §§ 2501, 2502(a), (d). To sustain a

conviction for first-degree murder, the Commonwealth must prove that: (1) a

human being was unlawfully killed; (2) the accused was responsible for the

killing; and (3) the accused acted with malice and a specific intent to kill.

Commonwealth v. Ballard, 80 A.3d 380, 390 (Pa. 2013). A jury may infer

the intent to kill “based on the accused’s use of a deadly weapon on a vital

part of the victim’s body.” Commonwealth v. Sanchez, 36 A.3d 24, 37 (Pa.

2011).

      We conclude that even if not waived, we would rely upon the trial court’s

analysis in its Pa.R.A.P. 1925(a) opinion and find the issue lacking in merit.

After setting forth the relevant standard of review, the trial court stated:

           The jury found that [Appellant] intentionally and with
      premeditation stabbed Colin McGovern with a knife that he had

                                      -6-
J-S32015-19


      been carrying with him. When an argument broke out concerning
      [Appellant’s] Jersey Devils’ hat, [Appellant] pulled out his knife.
      When McGovern approached [Appellant], [Appellant] stabbed
      McGovern in the stomach. Neither [McGovern] nor Boyd were
      armed. [Appellant] then attempted to stab Boyd, but Boyd was
      not within the reach of the knife. [Appellant] then returned his
      attention to McGovern and as the two struggled they landed on
      the ground with McGovern on top. At that point, although
      McGovern did not possess a weapon, [Appellant] again stabs
      McGovern in the chest, this time in the heart. When combined
      with the text messages about how [Appellant] liked stabbing
      people and that it gave him a rush, the jury had more than enough
      evidence to find that [Appellant] possessed the requisite intent to
      kill when he stabbed McGovern, causing his death. First degree
      murder is a murder in which the perpetrator has the specific intent
      to kill. 18 Pa.C.S §2502. This killing was willful, deliberate and
      premeditated. The specific intent to kill needed for first degree
      murder can be discerned from the conduct and attending
      circumstances, showing the perpetrator’s state of mind.
      Commonwealth v. Stewart, 461 Pa. 274, 336 A.2d 282 (1976);
      Commonwealth v. Gonzalez, 858 A.2d 1219 (Pa.Super.2004);
      Commonwealth v. Kaster, 300 Pa. Super. 174, 446 A.2d 287
      (1982). [Appellant] used a deadly weapon on a vital part of the
      unarmed victim’s body, clearly circumstantial evidence of
      [Appellant’s] intent to kill. See Commonwealth v. Drum, 58 Pa. 9
      (1868); Commonwealth v. Robinson, 468 Pa. 574, 364 A.2d 665
      (Pa. 1976); Commonwealth v. 0’Searo, 466 Pa. 224, 352 A.2d 30
      (Pa. 1976).

             Likewise, [Appellant] clearly of possessed an instrument of
      crime “with intent to employ it criminally” as defined under 18
      Pa.C.S. § 907(a). He possessed a knife that he used for criminal
      purposes under circumstances not manifestly appropriate for the
      lawful uses it may have had. Accordingly, [Appellant’s] claim of
      insufficiency of the evidence must fail.

Trial Court Opinion, 8/8/18, at 5–6. Thus, even if not waived, the evidence

presented and the inference drawn from Appellant’s use of a deadly weapon

on vital parts of the victim’s body support the first-degree murder conviction.

Therefore, we would conclude that Appellant’s sufficiency claim lacks merit.


                                     -7-
J-S32015-19


      Appellant also challenges the weight of the evidence, again in generic

fashion. We have held that a motion for a new trial on the grounds that the

verdict is contrary to the weight of the evidence “concedes that there is

sufficient evidence to sustain the verdict.” Commonwealth v. Rayner, 153
A.3d 1049, 1054 (Pa. Super. 2016) (quoting Commonwealth v. Widmer,

744 A.2d 745, 751 (Pa. 2000)).        Our Supreme Court has described the

standard applied to a weight-of-the-evidence claim as follows:

             The decision to grant or deny a motion for a new trial based
      upon a claim that the verdict is against the weight of the evidence
      is within the sound discretion of the trial court. Thus, “the function
      of an appellate court on appeal is to review the trial court’s
      exercise of discretion based upon a review of the record, rather
      than to consider de novo the underlying question of the weight of
      the evidence.” An appellate court may not overturn the trial
      court’s decision unless the trial court “palpably abused its
      discretion in ruling on the weight claim.” Further, in reviewing a
      challenge to the weight of the evidence, a verdict will be
      overturned only if it is “so contrary to the evidence as to shock
      one’s sense of justice.”

Commonwealth v. Cash, 137 A.3d 1262, 1270 (Pa. 2016) (internal citations

omitted).   A trial court’s determination that a verdict was not against the

interest of justice is “[o]ne of the least assailable reasons” for denying a new

trial. Commonwealth v. Colon–Plaza, 136 A.3d 521, 529 (Pa. Super. 2016)

(quoting Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013)). A verdict

is against the weight of the evidence where “certain facts are so clearly of

greater weight that to ignore them or to give them equal weight with all the

facts is to deny justice.” Commonwealth v. Lyons, 833 A.2d 245, 258 (Pa.

Super. 2003) (quoting Widmer, 744 A.2d at 751–752). “[W]e do not reach

                                      -8-
J-S32015-19


the underlying question of whether the verdict was, in fact, against the weight

of the evidence....   Instead, this Court determines whether the trial court

abused its discretion in reaching whatever decision it made on the motion[.]”

Commonwealth v. Ferguson, 107 A.3d 206, 213 (Pa. Super. 2015) (citation

omitted).

      A challenge to the weight of the evidence must first be raised at the trial

level “(1) orally, on the record, at any time before sentencing; (2) by written

motion at any time before sentencing; or (3) in a post-sentence motion.”

Commonwealth v. Akrie, 159 A.3d 982, 989 (Pa. Super. 2017). In his post-

sentence motion, Appellant contended, “The verdicts were against the clear

weight of the evidence.” Post-Sentence Motion, 1/26/18, at ¶ 2(b). Appellant

raised the issue in his Pa.R.A.P. 1925(b) statement, as well.

      Instantly, the trial court, who viewed the witnesses’ demeanors at trial,

determined that the verdict did not shock his sense of justice. In addressing

the weight of the evidence, the trial court stated:

            The evidence in this case was both compelling and
      substantial. The entire incident was caught on surveillance video.
      [Appellant] was wandering the streets of Philadelphia in the early
      morning hours, knives in his pocket. He texted his sister that he
      liked stabbing people, that it gave him a rush, especially those
      people who annoyed him. When two young men were walking
      down the street with two girls, and one of the men made a caustic
      remark about the hat [Appellant] was wearing, they were
      annoying him.     An argument ensued.        The two men were
      unarmed, but [Appellant] pulled out his knife. When McGovern
      approached, [Appellant] lunged at him with the knife, stabbing his
      victim in the stomach. [Appellant] then lunged at the other male
      trying to stab him. [Appellant] returned to his original victim and
      when they landed on the ground, [Appellant] again stabbed the

                                      -9-
J-S32015-19


      unarmed man, this time in the heart. The verdict in this case was
      not so contrary to the evidence as to shock one’s sense of justice
      and therefore, the judgment must stand.

Trial Court Opinion, 8/8/18, at 6–7. We ascertain no abuse of discretion in

this determination and add the following.

      Appellant maintains that he had been diagnosed in the past with various

disorders by the Veterans Administration and prescribed an anti-psychotic

medication. Appellant’s Brief at 15 (citing N.T., 11/17/17, at 57–58, 66–67,

70). The Commonwealth’s expert witness, Dr. John O’Brien, a psychiatrist for

over twenty years who has been qualified as an expert approximately seven

hundred times, n.t. 11/20/17, at 13-14, reviewed Appellant’s medical records

dating back to the 1990s and interviewed Appellant in prison. N.T., 11/20/17,

at 15–17.   Dr. O’Brien determined that Appellant was manipulative and

exaggerated his mental health symptom to obtain benefits, a conclusion that

was underscored by a personality test that Appellant’s own psychiatric expert,

Dr. Frank M. Dattilio, had recently administered. Id. at 19–23. Appellant

suggests that Dr. O’Brien’s testimony “was so incredible that the fact-finder

should have rejected it outright.”     Appellant’s Brief at 13.   Appellant’s

argument is nothing more than a veiled attempt to have this Court re-weigh

the evidence and substitute our judgment for that of the jury, which is wholly

improper. Commonwealth v. Ramtahal, 33 A.3d 602, 609 (Pa. 2011). As

we stated in Commonwealth v. Jenkins, 578 A.2d 960 (Pa. Super. 1990),

“[t]he jury was free to accept all, some or none of the testimony presented.


                                    - 10 -
J-S32015-19


The fact that [it] chose to believe Dr. O’Brien does not shock this Court’s sense

of justice.”   Id. at 963 (internal citations omitted).    Having reviewed the

record in its entirety, we discern no abuse of discretion with respect to the

trial court’s rejection of Appellant’s weight-of-the-evidence claim.

       Appellant next argues that the trial court erred in denying his motion to

suppress the evidence recovered from Appellant’s cell phone. Appellant’s Brief

at 23. Appellant filed a motion to suppress on January 21, 2017. The trial

court held a hearing on August 31, 2017, and denied the motion at the

conclusion of the hearing.          N.T. (Suppression), 8/31/17, at 59.   In his

appellate brief, Appellant contends that “because the search warrant4 did not

limit the search of his cell phone to the relevant time period surrounding the

crime . . . the warrant was unconstitutionally overbroad.” Appellant’s Brief at

24.

       The standard of review an appellate court applies when considering an

order denying a suppression motion is well settled:

          [O]ur standard of review in addressing a challenge to a trial
          court’s denial of a suppression motion is limited to
          determining whether the factual findings are supported by
          the record and whether the legal conclusions drawn from
          those facts are correct.
____________________________________________


4  Neither the search warrant nor the affidavit in support of the warrant is in
the record certified to us on appeal. We note that “[t]he Rules of Appellate
Procedure place the burden on the appellant to ensure that the record contains
what is necessary to effectuate appellate review . . . .” Commonwealth v.
Powell, 956 A.2d 406, 423 (Pa. 2008)); see also Pa.R.A.P. 1921 note
(“Ultimate responsibility for a complete record rests with the party raising an
issue that requires appellate court access to record materials.”).

                                          - 11 -
J-S32015-19



          We may consider only the evidence of the prosecution and
          so much of the evidence for the defense as remains
          uncontradicted when read in the context of the record as a
          whole. Where the record supports the findings of the
          suppression court, we are bound by those facts and may
          reverse only if the court erred in reaching its legal
          conclusions based upon the facts.

      Moreover, it is within the trial court’s province to pass on the
      credibility of witnesses and determine the weight to be given to
      their testimony.

Commonwealth v. Soto, 202 A.3d 80, 90 (Pa. Super. 2018), appeal denied,

207 A.3d 291 (Pa. 2019) (quoting Commonwealth v. McCoy, 154 A.3d 813,

815–816 (Pa. Super. 2017) (citations and brackets in original omitted)).

Further, we view the record in the light most favorable to the Commonwealth

as the prevailing party. Commonwealth v. Price, 203 A.3d 264, 269 (Pa.

Super. 2019) (citing Commonwealth v. Mathis, 173 A.3d 699, 706 (Pa.

2017)). We may consider only the evidence presented at the suppression

hearing. In re L.J., 79 A.3d 1073, 1085–1087 (Pa. 2013).

      Appellant concedes that Detective Francis Graf “admittedly had probable

cause to believe that [A]ppellant’s phone”—which he was carrying at the time

of the murder—“might be useful to the investigation into Mr. McGovern’s

death.” Appellant’s Brief at 25. Appellant admits that at the time the warrant

issued,   police   were   “aware   that   [Appellant]   intended   to   assert   an

insanity/diminished capacity defense.”      Id.   Thus, the contents of the cell

phone would contain “useful information about [A]ppellant’s mental state at

or near the time of the killing” and “who [A]ppellant was speaking to in the

                                      - 12 -
J-S32015-19


minutes preceding the stabbing or to see if [A]ppellant had communicated

with anyone in the days leading up to the incident who might shed light on his

mental condition at the time of the stabbing.” Id. at 25–26. Despite this

contention, Appellant argues the warrant was overly broad because it was not

limited to data generated close in time to the murder. Id. at 26.

      In the motion to suppress, however, Appellant asserted that the warrant

“lack[ed] probable cause to support its issuance.”       Motion to Suppress,

1/21/17, at ¶ 5. Moreover, while Appellant’s argument on appeal focuses on

an alleged denial of Appellant’s rights under the Pennsylvania Constitution,

Appellant’s Brief at 26–29, that claim was not presented to the trial court.

Id.; N.T. (Suppression), 8/31/17, at 19–57.      Therefore, that basis for his

suppression argument is waived. Commonwealth v. Bell, ___ A.3d ___, 11

MAP 2018 at * (Pa. filed July 17, 2019) (Although the defendant’s pretrial

motion mentioned the Pennsylvania Constitution, his failure “to develop an

argument that the Pennsylvania Constitution provided any independent

grounds for relief” in the trial court resulted in waiver).         See also

Commonwealth v. Dixon, 997 A.2d 368, 376 (Pa. Super.2010) (en banc)

(citing Pa.R.Crim.P. 581(D) (pretrial motion to suppress must “state

specifically and with particularity the evidence to be suppressed and the facts

and events in support); Commonwealth v. Jones, 193 A.3d 957, 964 (Pa.

Super. 2018) (defendant was required to raise particular ground for

suppression in pretrial motion); Commonwealth v. Rosa, 734 A.2d 412, 420


                                    - 13 -
J-S32015-19


(Pa. Super. 1999) (because defendant failed to raise allegation that search

was unconstitutional under the Pennsylvania Constitution to the trial court,

Superior Court “would be justified in deeming the claim waived.”).

      The absence of the application for the search warrant and the affidavit

of probable cause from the record further impedes our analysis of the

suppression issue that was raised in the motion to suppress and touched upon

in the appellate brief. For this reason, we rely on the trial court’s explanation

and reasoning presented in its Pa.R.A.P. 1925(a) opinion, as follows:

            Detective Francis Graf of the Homicide Division of the
      Philadelphia Police Department submitted an application for a
      search warrant to the Magisterial Judge with a supporting affidavit
      of probable cause. The detective extensively described what had
      been discovered at the murder scene, including the video evidence
      depicting the slaying as well as the [Appellant’s] actions prior to
      the stabbing and the observation that [Appellant] was talking on
      his cellular phone immediately before the confrontation. Based
      on that affidavit of probable cause the prosecution sought a
      warrant to search and seize the [Appellant’s] white Galaxy S5
      Verizon cellular telephone IMEI 990004810987069 limited to
      “contact lists, call logs, messaging, photos, photo galleries and/or
      albums, downloads, videos, video logs and any other items of
      evidentiary value in furtherance of the investigation of the
      stabbing death of Colin McGovern on 3-13-16.” The Magisterial
      Judge issued the requested warrant.           It is clear that the
      Commonwealth established, by a preponderance of the evidence,
      that the search warrant for [Appellant’s] cell phone was properly
      supported by probable cause and described the items to be seized
      with the requisite specificity. The affidavit included a detailed
      explanatory narrative which not only provided the requisite
      probable cause, but identified, as clearly as possible, the item to
      be searched.

      Investigation completed

            [Appellant] also complained that the investigation had been
      over in that [Appellant] had been arrested on March 14, 2016, and

                                     - 14 -
J-S32015-19


     as this application was not filed until November 16th it had to be a
     fishing expedition. Although a warrant cannot be issued upon
     stale information, the phone had been seized by the police at the
     time of the arrest and since the video of the killing showed
     [Appellant] on that phone immediately prior to the killing,
     probable cause existed to believe that the phone may have
     contained information connected to the criminal activity. See
     Commonwealth v. Council, 491 Pa. 434, 421 A.2d 623 (1980);
     Commonwealth v. Montavo, 439 Pa.Super. 216, 653 A.2d 700
     (1995). A review of the affidavit of probable cause reveals that
     the search warrant sufficiently identified and limited the items to
     be searched and seized from [Appellant’s] white Galaxy S5
     Verizon cellular telephone IMEI 990004810987069 in furtherance
     of the investigation and stabbing death of Colin McGovern on 3-
     13-2016. See Commonwealth v. Dougalewicz, 113 A.3d 817, 827
     (Pa.Super.2015).

           [Appellant] further contends that between the time of
     [Appellant’s] arrest on March 13, 2016, and the application for the
     search warrant on November 7, 2016, the cell phone had, at least
     been plugged in to power on the item and, although there was no
     successful log in, as the phone was password protected, such
     actions by the police amount to an attempt, albeit unsuccessful,
     to search the phone and that the resulting evidence, obtained with
     a warrant should be suppressed. Even if the powering on of the
     phone was an attempted illegal search, there was nothing
     obtained from these attempts and as such nothing to suppress.
     The law is clear that where evidence has been obtained, pursuant
     to an unlawful search or seizure, the proper remedy is the
     suppression and exclusion of the evidence obtained.
     Commonwealth v. Dobbins, 594 Pa. 71, 89, 934 A.2d1170,
     1181(2007) (citing Commonwealth v. Gibson, 536 Pa. 123, 638
A.2d 203, 205 (1994)). As nothing was obtained, there is nothing
     to suppress.

Trial Court Opinion, 8/8/18, at 8–10.

     In his final issue, Appellant asserts the following:

           During [A]ppellant’s trial, the Commonwealth sought to
     introduce evidence that [A]ppellant had previously been arrested
     nearly twenty years previously for shooting an individual in 1999.
     The Commonwealth argued that evidence about this previous
     arrest was relevant and admissible because [A]ppellant’s expert,

                                    - 15 -
J-S32015-19


      Dr. [Frank] Dattilio, considered [A]ppellant’s criminal history in
      evaluating his insanity and diminished capacity claims. Over
      [A]ppellant’s objection, the trial court ruled that the
      Commonwealth could cross-examine Dr. Dattilio about all the
      facts and data he reviewed, including [A]ppellant’s prior arrest
      and conviction. Appellant respectfully submits that the trial court
      erred in admitting this prior bad act into evidence where the
      evidence was not critical to the doctor’s conclusions and the
      Commonwealth essentially used this evidence as propensity
      evidence to argue that [A]ppellant was acting in conformance with
      his violent character when he fatally stabbed the victim.

Appellant’s Brief at 30. Appellant importantly fails to include citation to the

record and the relevant notes of testimony where the above controversy

occurred at trial. “It is not this Court’s responsibility to comb through the

record   seeking   the   factual   underpinnings   of   an   appellant’s   claim.”

Commonwealth v. Samuel, 102 A.3d 1001, 1005 (Pa. Super. 2014). For

this reason, we could find the issue waived. Commonwealth v. Perez, 93
A.3d 829, 838 (Pa. 2014) (claims failing to advance developed argument or

citation to supporting authorities and record are waived).         However, the

Commonwealth has directed us to the relevant place in the record; thus, we

consider the issue.

      In response, the Commonwealth asserts:

            [Appellant] litigated a motion to preclude the prosecution
      from questioning the expert witnesses about a matter discussed
      in their mental health reports. It concerned a prior incident in
      which he had allegedly acted in self-defense and been convicted
      of simple assault. At a hearing outside the presence of the jury,
      the prosecution called [its expert witness,] Dr. O’Brien[,] to the
      stand.    He testified that the incident was relevant to the
      assessment of whether or not [Appellant] suffered from a
      psychiatric condition that affected his perception of danger (N.T.
      11/17/17, 11-22). After carefully considering the issue, Judge

                                      - 16 -
J-S32015-19


      O’Keefe denied the defense motion, but noted that he would
      provide the jury with a cautionary instruction (id., 36).

Commonwealth’s Brief at 13–14.

      The trial court underscores that Appellant presented an insanity defense

at trial. Prior to presentation of the testimony of defense expert, Dr. Dattilio,

the trial court charged the jury as follows:

              I told you before there are certain witnesses who are expert
      witnesses and there are some who are going to be coming forward
      that may or may not be experts. But an expert witness is a person
      who has special knowledge or skill in some science, art,
      profession, occupation or subject that the witness acquired by
      training, education and experience. Because an expert has special
      skill, that is out of the ordinary knowledge or skill, he or she may
      be able to supply you jurors with specialized information,
      explanations and opinions that will help you decide the case.

             Regular witnesses are bound by two limitations that do not
      apply to an expert. First, regular witnesses can generally testify
      only to things that they personally perceive. Things that they saw
      and heard themselves. Second, regular witness are not allowed
      to express opinions about matters that require special knowledge
      or skill.

            By contrast, an expert is allowed to express an opinion
      about a matter that is within the area of his or her expertise.
      Furthermore, while an expert may base an opinion on things
      personally perceived, he or she may also base an opinion on
      factual information learned from other sources. Remember, you
      jurors are the sole judges of the credibility and weight of
      all testimony. The fact that the lawyers or I may refer to certain
      witnesses as experts and that the witnesses may have special
      knowledge or skill does not mean that their testimony and
      opinions are right.

            When you are determining the credibility and weight of an
      expert’s testimony and opinions, consider all the factors that I
      have described earlier that are relevant to evaluating the
      testimony of any witness. You should also consider all other
      things bearing on credibility and weight including the training,

                                     - 17 -
J-S32015-19


      education, experience and ability of each expert. The factual
      information upon which he or she based the opinion. The source
      and reliability of that information. And the reasonableness of any
      explanation he or she gave to support the opinion.

            Now, some of these experts or witnesses are going to give
      you an opinion. They are going to refer to certain facts that have
      not been presented from the witness stand except by the expert.
      Because these facts have not been presented in evidence
      except through the expert’s testimony, you should consider
      them for the limited purpose only of deciding whether to
      accept that expert’s opinion. You should not consider
      those facts in any other way to your deliberations in this
      case because they have no bearing on the question of
      whether the defendant is guilty or not guilty except for the
      purpose I have just described to you.

N.T., 11/17/17, at 37–40 (emphases added).

      When Dr. O’Brien referred to the prior incident during his rebuttal

testimony, the trial court again reinforced its prior warning:

            Ladies and gentlemen, the doctor has given you an opinion.
      He’s referring to certain facts that have not been presented from
      the witness stand except by the experts. They are describing in
      part a basis of their opinion. Because these facts have not been
      presented into evidence except for the expert’s testimony, you
      should consider them only for the limited purpose of
      deciding whether or not to accept the expert’s opinion. You
      should not consider those facts in any other way in your
      deliberations in this case because they have no bearing on
      the question of whether defendant is guilty or not guilty of
      the crime except for the purpose I have just described.

N.T., 11/20/17, at 42–43 (emphasis added).

      Appellant maintains that the trial court erred when balancing “the

probative value of such evidence against its prejudicial impact.” Appellant’s

Brief at 31. We disagree. As noted by the trial court, “Pennsylvania Rule of

Evidence 705 provides: ‘If an expert states an opinion the expert must state

                                     - 18 -
J-S32015-19


the facts or data on which the opinion is based.’ Precedent clearly requires

disclosure of the facts used by an expert in forming an opinion. See Kozak v.

Struth, 515 Pa. 554, 560, 531 A.2d 420, 423 (1987).” Trial Court Opinion,

8/8/18, at 12.      Furthermore, the trial court minimized any prejudice 5 by

means of its instructions, which jurors are presumed to have followed. See

Commonwealth v. Powell, 171 A.3d 294, 304 (Pa. Super. 2017), appeal

denied, 183 A.3d 975 (Pa. 2018) (citing Commonwealth v. Tyson, 119 A.3d
353, 362 (Pa. Super. 2015) (noting “to alleviate the potential for unfair

prejudice, the court can issue a cautionary instruction to the jury,” and “jurors

are presumed to follow the trial court's instructions.”).

       We “will not disturb a ruling on the admission of evidence ‘unless that

ruling reflects manifest unreasonableness, or partiality, prejudice, bias, or ill-

will, or such lack of support to be clearly erroneous.’” Price, 203 A.3d at 271



____________________________________________


5  Appellant also criticizes a portion of the Commonwealth’s closing argument
wherein the prosecutor indirectly referenced Appellant’s 1999 shooting, and
he asserts resulting prejudice. Appellant’s Brief at 34, 35. First, this is a
veiled attempt to raise an issue that has not been properly raised and
preserved. See Samuel, 102 A.3d at 1006 (Pa.R.A.P. 1006(a) provides that
no question will be considered unless it is stated in the statement of questions
or fairly suggested therein); Pa.R.A.P. 1925(b)(4)(ii) (“[T]he Statement shall
concisely identify each ruling or error that the appellant intends to challenge
with sufficient detail to identify all pertinent issues for the judge.”). Second,
Appellant failed to object to these remarks at the time of trial. N.T., 11/21/17,
at 99–100; see also Pa.R.A.P 302(a) (“Issues not raised in the lower court
are waived and cannot be raised for the first time on appeal.”);
Commonwealth v. Storey, 167 A.3d 750, 757 (Pa. Super. 2017) (failure to
request cautionary instruction after objection was sustained waives claim of
trial court error in failing to issue cautionary instruction).

                                          - 19 -
J-S32015-19


(quoting Commonwealth v. Akrie, 159 A.3d 982, 986-987 (Pa. Super.

2017)).   Moreover, “an erroneous ruling by a trial court on an evidentiary

issue does not require us to grant relief where the error was harmless.”

Commonwealth v. Yockey, 158 A.3d 1246 (Pa. Super. 2017) (citing

Commonwealth v. Chmiel, 889 A.2d 501, 521 (Pa. 2005)).

      We will not disturb this evidentiary ruling. As the trial court determined,

“As both experts had relied upon [Appellant’s] recitation of the history of his

life, including previous contacts with the law, those instances were properly

admitted into evidence.” Trial Court Opinion, 8/8/18, at 12. The cautionary

instructions provided before the experts testified “were more than adequate”

to dispel any prejudice. Id. Accordingly, we reject this claim, as well.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/21/2019




                                     - 20 -